Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 28, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143281 & (83)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  TOLL NORTHVILLE LP and BILTMORE                                                                          Brian K. Zahra,
  WINEMAN, L.L.C.,                                                                                                    Justices
           Petitioners-Appellants,
  v                                                                 SC: 143281
                                                                    COA: 301043
                                                                    Tax Tribunal: 00-284952
  TOWNSHIP OF NORTHVILLE,
           Respondent-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 31, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue
  whether the Court of Appeals correctly held that the Michigan Tax Tribunal had no
  jurisdiction to reduce an unconstitutional increase in the taxable value of property if the
  improperly increased taxable value was not challenged in the year of the increase.

         The motion of the Michigan Association of Realtors for leave to file brief amicus
  curiae is GRANTED. Other persons or groups interested in the determination of this
  issue may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 28, 2011                  _________________________________________
         t0921                                                                 Clerk